DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 5, filed July 21, 2022, with respect to claim 6 have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 112(b) has been withdrawn.  Additionally, the rejection of claims 7-11 under 35 U.S.C. 112(b) has also been withdrawn.  The rejection of claims 1, 2, and 5 under 35 U.S.C. 103 has been withdrawn as claims 1, 2, and 5 have been canceled.  Applicant’s remarks, see page 6, with respect to claim 6 being previously indicated as allowable refers to the Office Action mailed January 24, 2022, and is acknowledged.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record JPH08173845 (see Foreign Patent Document, citation number 5 in IDS received October 25, 2021) discloses a frameless electrostatic filter (par [0024]) comprising a rack (a long cylindrical spacer 31) for supporting electrically conductive filter plates (dust collecting plate 1).
Regarding claim 6, the instantly claimed invention is distinctly different from the prior art that fails to disclose:
wherein a first group of the racks are arranged to support only the first group of the plurality of electrically conductive filter plates and a second group of the racks are arranged to support only the second group of the plurality of electrically conductive filter plates so that each rack of the plurality of racks supports a corresponding electrically conductive filter plate and each electrically conductive filter plate is supported by the plurality of racks, and
wherein every other electrically conductive filter plate of the stack is arranged alternately between the first electric potential and the second electric potential so that an electric field is formed between the plurality of electrically conductive filter plates, and
wherein an opening is formed in the plurality of electrically conductive filter plates at a point where the plurality of electrically conductive filter plates are aligned with one of the plurality of racks but are not arranged to be attached to the one of the plurality of racks, and
wherein at least one rack of the first group of the plurality of racks is arranged to supply first electric voltage to the first group of the plurality of electrically conductive filter plates and at least one rack of the second group of the plurality of racks is arranged to supply second electric voltage to the second group of the plurality of electrically conductive filter plates, and
wherein the frameless electrostatic filter comprises a supporting structure above and under the frameless electrostatic filter.
  As such dependent claims 7-11 the depend from independent claim 6 are allowable over the prior art. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 3, 2022